Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the special master, Patrick H. Head, who recommends that the Court accept the petition of Joseph Citron (State Bar No. 126289) for the voluntary surrender of his license following his pleas of nolo contendere to nine felony violations of perjury, eight misdemeanor violations of perjury and one misdemeanor violation of unsworn falsification. Citron’s pleas were to charges that he made false statements about his professional background to bolster his credibility as a testifying expert witness. On April 8, 2014, Citron entered the pleas in the Court of Common Pleas in Lancaster, Pennsylvania. In his petition Citron admits that by his convictions, he has violated Rules 8.4 (a) (2) and 8.4 (a) (3) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The maximum penalty for a violation of those rules is disbarment. Citron admits that the surrender of his license to practice law in Georgia is the appropriate discipline for his violations of the rules, and the special master recommends that the Court accept the petition.
We have reviewed the record and agree to accept Citron’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Joseph Citron hereby is removed *693from the rolls of persons entitled to practice law in the State of Georgia. Citron is reminded of his duties under Bar Rule 4-219 (c).
Decided March 2, 2015.
Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.